Pee Cubiam. Bill in Equity to set aside the will of one Lydia W. Naudain. On the first trial of the cause, a decree was entered finding against the validity of the will and annulling it. From that decree an appeal was taken to the Supreme Court and the decree of the court below was reversed. Carpenter v. Calvert, 83 Ill. 62. The cause has again been tried before the court and jury, with like finding and decree. The facts are very fully stated in the opinion of the Supreme Court, and we deem it unnecessary to re-state them here. The court say in that case that, “ it is impossible for any reasonable man to say that the testatrix on January 6th, 1873, was not capable of making a will,” and we have, after a full examination and careful consideration of all the testimony in this record, come to the same conclusion upon this appeal. The testimony is not materially different upon any point from that which was produced on the former trial. The evidence in the record satisfactorily shows that the testatrix, at the time of the execution of the will, was fully capable of disposing of her property, while every instance of conduct on her part which, unexplained, might raise a suspicion of her mental capacity, seems fairly accounted for by reference to physical causes, of transient operation, disclosed by the evidence, and mainly the use of morphine. Contestants claim that she was laboring under senile dementia—an affliction, we take it, which is never alleviated by time—yet there is satisfactory proof, such as that furnished by her letters and by the testimony of her physician in Philadelphia, that after the execution of the will her mental faculties were both clear and sound. The appellee has had the benefit of a second trial, and it is to be presumed that she introduced all the evidence obtainable bearing upon the issues before the jury, and we are unable to find in the record evidence sufficient to sustain the verdict, either upon the issue of incompetency of the testatrix, or of undue influence upon the part of appellant. In our own opinion, the court below should have set aside the verdict and dismissed the bill, and believing it will be useless to remand the cause, and this court being authorized so to do (Allman, et al. v. Pigg et al. 82 Ill., 149,) the decree of the court below will be reversed and the bill dismissed. Decree reversed.